We see no merit in this appeal or the motion made. It was the spirit and intent of our decision [Dogin v. Gerzovsky, 204 App. Div. 898] that these defendants should go before the trial judge, have a date fixed upon which their testimony could be submitted, give notice to the other side of the date thus fixed and go before the trial judge and submit the testimony. This testimony would be considered as having been taken before the entry of the judgment, and if it warranted any other or different decision or finding the trial court could have made it, and if for the purpose of entering the appropriate judgment it was necessary to vacate the judgment already entered, it could have done so. The appellants have given us no proof that they have any additional evidence to present. Apparently there is no more basis for vacating the proceedings already had than there was before. Order denying the motion to vacate judgment affirmed, with ten dollars costs and disbursements. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.